Slip Op. 13 - 89

           UNITED STATES COURT OF INTERNATIONAL TRADE

 AD HOC SHRIMP TRADE ACTION
 COMMITTEE,

           Plaintiff,

                 v.
                                      Before: Donald C. Pogue,
 UNITED STATES                                Chief Judge

           Defendant,                 Court No. 10-00275

                 and

 HILLTOP INTERNATIONAL, and OCEAN
 DUKE CORPORATION,

           Defendant-Intervenors.

                              ORDER

          In Ad Hoc Shrimp Trade Action Committee v. United
States, No. 2012-1416 (Fed. Cir. May 24, 2013), the Court of
Appeals for the Federal Circuit granted Defendant-Appellee
United States’ motion for voluntary remand and remanded the
above-captioned matter to this court with instructions to remand
the case to the Department of Commerce for reconsideration.

          Therefore, Ad Hoc Shrimp Trade Action Committee v.
United States, Ct. No. 10-00275, is hereby remanded to the
Department of Commerce for reconsideration consistent with the
Court of Appeals’ order.

           Commerce shall have until September 17, 2013, to
complete and file its remand redetermination. Plaintiff and
Defendant-Intervenors shall have until October 1, 2013, to file
comments. Defendant shall have until October 15, 2013, to file
any reply.
Court No. 10-00275                                 Page 2

          IT IS SO ORDERED.


                              ___/s/ Donald C. Pogue______
                              Donald C. Pogue, Chief Judge


Dated: July 19, 2013
     New York, NY